          Case 1:21-cv-00369-CCC Document 12 Filed 03/11/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ONLINE MERCHANTS GUILD,                   )
                                          )
         Plaintiff,                       )
                                          )
vs.                                       )       No. 1:21-cv-00369-SHR
                                          )
C. DANIEL HASSELL,                        )
in his official capacity as               )
SECRETARY OF REVENUE,                     )
DEPARTMENT OF REVENUE,                    )
                                          )
         Defendant.                       )


      The Online Merchants Guild’s Request for Expedited Consideration of its
        Motion for Temporary Restraining Order and Preliminary Injunction


         The Online Merchants Guild respectfully requests expedited consideration of

its Motion for Temporary Restraining Order and Preliminary Injunction [Doc. 9]

because certain Guild members face imminent consequences with respect to the

challenged Department of Revenue Policy.

         The Guild filed its motion for injunctive relief on March 4, 2021. As explained

in the supporting brief [Doc. 10], the challenged Department of Revenue Policy

requires Guild members to register with the Department within fifteen days of when

the Department mailed letters to the members. If members do not register within that

fifteen-day period, they will face increased tax exposure. See Doc. 10-1 at 10; Doc. 10-

2 at 2 and 5; Doc. 10-3 at 2–3 and 5.


                                              1
        Case 1:21-cv-00369-CCC Document 12 Filed 03/11/21 Page 2 of 4




      Since filing this case, the Guild has received additional notice from various

members and similarly-situated merchants that their fifteen-day periods will elapse

soon. See, e.g., Exhibit 1 (DOR letter indicating fifteen-day period would expire on

March 19).

      But, on a normal briefing schedule, the Department of Revenue’s response to

the Guild’s motion will not be due until that day, and the Guild’s reply would not be

due until two weeks later. See LR 7.6.

      Hence, absent expedited consideration, Guild members will face a choice

between compelled registration—the very thing the Guild’s motion challenges—and

possibly increased tax exposure. In consideration of that choice, members are having

to spend resources on professional advice from accountants and lawyers and

familiarize themselves with emergent Pennsylvania tax policy. But those costs may be

unnecessary.

      Accordingly, the Online Merchants Guild respectfully requests expedited

consideration of its motion. For example, the Court could entertain the temporary

restraining order request to create some breathing room while the parties further

brief, and the Court considers, the preliminary injunction request on a more

developed briefing record.

      Respectfully submitted this 11th day of March 2021.

                                         s/ Aaron K. Block

                                           2
Case 1:21-cv-00369-CCC Document 12 Filed 03/11/21 Page 3 of 4




                           David F. Wilk
                           ID#65992
                           Lepley, Engelman, Yaw & Wilk, LLC
                           140 East Third Street
                           Williamsport, Pennsylvania 17701
                           570-323-3768
                           davew@lepleylaw.com

                           Aaron K. Block (admitted pro hac vice)
                           The Block Firm LLC
                           4200 Northside Parkway
                           Building 1, Suite 200
                           Atlanta, Georgia 30327
                           404-997-8419
                           aaron@blockfirmllc.com

                           Paul S. Rafelson (admitted pro hac vice)
                           Rafelson Schick, PLLC
                           2255 Glades Road, Suite 319
                           Boca Raton, Florida 33431
                           833-326-6529
                           paul@frsattorneys.com
                           Counsel for the Online Merchants Guild




                              3
        Case 1:21-cv-00369-CCC Document 12 Filed 03/11/21 Page 4 of 4




                               Certificate of Service

      I hereby certify that I served the foregoing via the Court’s CM/ECF system

this 11th day of March 2021.

                                      s/ Aaron K. Block
                                      Aaron K. Block




                                         4
